Title: From John Quincy Adams to Thomas Welsh, 21 December 1817
From: Adams, John Quincy
To: Welsh, Thomas


				
					Dear Sir
					Washington 21 December 1817
				
				Mr Nathl. Pope, the bearer of this Letter, is the Delegate in Congress from the Territory of Illinois, and Brother of Mr. John Pope of Kentucky who married my Wifes Sister Eliza.—I am happy to have the opportunity of introducing him to your acquaintance, and shall be grateful for every attentions which it may be in your power to bestow shew him on his tour to BostonI am with great Respect and friendship, Dear Sir your friend / and faithful Servt.
					
				
				
			